 Case 1:19-mj-00550-IDD Document 1 Filed 12/27/19 Page 1 of 3 PageID# 1



               IN THE UNITED STATES DISTRICT COURT FOR THE


                            EASTERN DISTRICT OF VIRGINIA              m-, -    -.n o
                                                                      ..i lj               •

                                       Alexandria Division


UNITED STATES OF AMERICA
                                                             Docket No.l:I9MJ SSO
                       V.                                    PETTY
                                                             Trial Date: January 7, 2020
DAVID ANDREW ROBERTSON,

                      Defendant.



                               CRIMINAL INFORMATION
                             (Count I - Class B Petty 7881343)

       THE UNITED STATES ATTORNEY CHARGES THAT:


       On or about September 6, 2019, at Wolf Trap Park, in the Eastern District of

Virginia, the defendant, DAVID ANDREW ROBERTSON,did unlawfully drive a

vehicle upon a highway recklessly and in a manner so as to endanger the life, limb and

property of any person.

(Violation of Title 36, Code of Federal Regulations, Section 4.2, adopting Title 46.2,
Code of Virginia, Section 852).
Case 1:19-mj-00550-IDD Document 1 Filed 12/27/19 Page 2 of 3 PageID# 2
Case 1:19-mj-00550-IDD Document 1 Filed 12/27/19 Page 3 of 3 PageID# 3
